Title: To George Washington from Minne Van Voorhees, 5 December 1783
From: Van Voorhees, Minne
To: Washington, George


                        
                            Sir
                            New Brunswick Decr 5th 1783
                        
                        We are this day Informed that there was an Address presented to you by the Citizens of New Brunswick, we
                            thought as Soldiers who had Served Durg the War under the Command of Your Excellency, and had not as Yet become Settled
                            Citizens, Could Not Forbear to Congratulate Your Excellency On Your Arrival in this Place.
                        We Feel Ourselves Happy to think that After Your Excellency has Gone through the Fatigues of Such a Horrid
                            War, and Sacrificed so Much time for the Good of Your Countrymen, has the Pleasure at Last to see Our Enemies Obliged to
                            submit to Grant us our Wished for Independence, and Our Land Once More restored to Peace.
                        We Wish Your Excellency May have an Agreeable Journey to Your Native State and there rest Uninterrupted; and
                            that the Almighty may be Your Guardian and Protection While here, and when He Pleases to Call you from Hence, that You may
                            be Conducted into Everlasting Bliss. Signed On behalf of Our Fellow Soldiers
                        
                            Tunis Voorhies
                            Minne Voorhies
                            Garret Voorhies
                            John Lyell Jnr
                        
                    